Citation Nr: 0336798	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-04 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for loss of vision.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 RO decision that denied service connection 
for a psychiatric disorder including depression, and 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim for service 
connection for loss of vision including glaucoma.  


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder including 
depression was not present during service or for many years 
thereafter, and it was not caused by any incident of service.

2.  In a May 1998 unappealed decision, the RO denied the 
veteran's claim for service connection for loss of vision 
including glaucoma.  Evidence received since the May 1998 RO 
decision is cumulative or redundant of evidence previously 
considered, or the additional evidence does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  New and material evidence has not been submitted 
sufficient to reopen a claim for service connection for loss 
of vision, and the May 1998 RO decision remains final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a psychiatric disorder.  He also alleges that 
he has submitted new and material evidence sufficient to 
reopen a claim for service connection for loss of vision.  
Through correspondence, the rating decision, and the 
statement of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his claims, 
and of his and the VA's respective duties to obtain evidence.  
In January 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
the veteran of the evidence needed to substantiate his 
claims, and indicated that the VA would assist him in 
obtaining any pertinent evidence he would identify.  The 
veteran's service medical records are not available, as they 
were reportedly destroyed in the 1973 fire at the National 
Personnel Records Center.  Other relevant identified medical 
records have been obtained to the extent possible.  
Additional VA examinations are not warranted under the 
circumstances of the case.  An RO hearing was scheduled but 
the veteran failed to report for the hearing.   The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection for certain chronic diseases, including a 
psychosis and glaucoma, will be presumed if they are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.




A.  Service Connection for a Psychiatric Disorder

The veteran is seeking service connection for a psychiatric 
disorder.  He attributes this condition to a claimed nervous 
attack after spilling gasoline in his eyes during service.

The evidence shows that the veteran served on active duty in 
the Army from September 1953 to August 1955.  His report of 
separation indicates no foreign service and no combat 
decorations.

In August 1973, the veteran submitted an application for 
pension indicating that he had a nervous condition.  On his 
application form, he indicated that this condition began in 
1971.  In January 1974, a VA examination was conducted.  The 
examination noted that the veteran had been working 
productively up to three years ago when he began complaining 
of weakness, nervousness, feelings of depression and a wish 
to be alone.  The examination noted that he had worked for 
the police department for eight years following his discharge 
from the service and then worked for five years as an 
operator of a machinery unit before being laid off.  He 
reportedly was laid off because he was very nervous and his 
supervisor considered that he was in need of psychiatric 
treatment.  Following current examination, the diagnosis was 
anxiety reaction with some conversion symptoms.  A subsequent 
VA examination in October 1982 noted a diagnosis of 
generalized anxiety disorder with depressive features.  A VA 
examination in August 1989 noted diagnoses of substance use 
disorder and atypical depressive disorder. 

There is no evidence of an acquired psychiatric disorder, 
such as a psychoneurosis or psychosis, during the veteran's 
1953-1955 military service.  The first evidence of a 
psychiatric disorder after service is from the 1970s, with 
history of recent onset.  Subsequent post-service medical 
records show ongoing treatment for a psychiatric disorder, 
variously diagnosed.  The competent medical evidence does not 
suggest that the post-service psychiatric disorder is related 
to any incident of service.  As a layman, the veteran has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

The weight of the credible evidence demonstrates that a 
chronic acquired psychiatric disorder including depression 
began many years after the veteran's active duty and was not 
caused by any incident of service.  The condition was neither 
incurred in nor aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection 
for a psychiatric disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  New and Material Evidence to Reopen Claim  for Service 
Connection for Loss of Vision

The veteran contends that he has submitted new and material 
evidence sufficient to reopen a claim for service connection 
for loss of vision.  

The veteran's claim for service connection for loss of vision 
including glaucoma was previously denied by the RO in a May 
1998 rating decision.  The veteran was sent notice of this 
decision that same month.  He did not appeal, and such 
decision is considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was revised, effective August 29, 2001.  This new 
regulation provides:  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  This latest definition of new 
and material evidence applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001; 
thus it applies to the instant case.  66 Fed. Reg. 45620 
(2001).  

At the time of the May 1998 RO decision, there was no 
evidence of loss of vision during the veteran's 1953-1955 
active duty.  Post-service VA examinations in 1974 and 1982 
showed normal eyes.  VA examination and treatment records 
from 1989 showed glaucoma, with a 3 year history of vision 
problems.  Later medical records showed continuing vision 
problems.  In sum, the medical evidence indicated a vision 
disorder began many years after service, and it did not link 
it to any incident of service.  Statements from the veteran 
alleged that his vision problem was related to exposure to 
gasoline while stationed at Fort Hood, Texas.  

In support of his present application to reopen the claim, 
the veteran submitted a statement that he had gasoline 
splashed on his eyes while stationed at Fort Hood, Texas 
during active duty.  He attributes his current loss of vision 
to this incident.  This contention of the veteran is 
cumulative and redundant of his prior allegation, and thus 
not new evidence.  Vargas-Gonzales v. West, 12 Vet. App. 321 
(1999).  It is not material evidence since it does not raise 
a reasonable possibility of substantiating the claim.  There 
is no other medical or lay evidence which might be considered 
new and material.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the May 1998 RO decision which denied 
the claim for service connection for loss of vision.  Thus, 
the claim has not been reopened, and the May 1998 RO decision 
remains final.


ORDER

Service connection for a psychiatric disorder is denied.

The application to reopen the claim for service connection 
for loss of vision is denied.
	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



